IN THE COURT OF APPEALS OF IOWA

                                    No. 20-0926
                               Filed October 6, 2021


LAFOREST BENNETT,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Heather Lauber, Judge.



      Applicant appeals following his postconviction-relief trial, asserting he was

entitled to a competency hearing, which would have established he was

incompetent to plead guilty. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


GREER, Judge.

       After several steps to address his competency, Laforest Bennett argues that

at the critical time, his counsel failed to challenge the district court’s finding of

competency and the acceptance of his guilty pleas. He raises this issue in a

postconviction-relief (PCR) format. His pro se application only asserted that his

trial counsel withheld a psychiatrist’s report that determined he was not competent

to stand trial. Based on the court file, this allegation proved to be inaccurate. But,

in the PCR proceeding, Bennett also raised several other issues all based on his

competency and his guilty plea. After the PCR trial, the district court denied the

allegations and dismissed the PCR application. Bennett appeals from that ruling.

He argues the district court failed to make findings regarding if he was restored to

competency.1 And Bennett urges that his trial counsel should have raised the

issue in any event because he was not competent to plead guilty. The State

asserts Bennett’s claims are unsupported in the record.

       I.     Factual background and Procedural History.

       In April 2016, the State charged Bennett with two counts of first-degree

robbery and one count of first-degree theft, eluding, and operating while

intoxicated. The charges arose from the events of one evening in February 2016.

First, Bennett demanded keys to a vehicle he did not own, wielding a knife at the

vehicle owner. The vehicle owner escaped and ran away without giving up the

keys. Next, Bennett successfully hijacked a vehicle after again demanding the

keys from another vehicle owner while displaying his knife. When officers located


1Here, the same district court judge presided over the pretrial conference, the plea
proceeding, and the sentencing hearing.
                                          3


the vehicle, Bennett led them on a high-speed chase that ended when he crashed

the vehicle into a garage. After he was taken to the hospital, blood tests confirmed

Bennett was under the influence of alcohol and controlled substances.

       The case progressed toward trial. At a status conference in May 2016, the

district court learned that Bennett was asking to represent himself. On the record,

the court inquired why Bennett wanted to represent himself.             After a short

discussion with Bennett, the district court said:

              All right. Let me—let me—counsel, can I order—can we
       continue this and order a psychological evaluation? That’s what I
       want to do. Before we go any farther, I want to do that. I’m not
       comfortable with all this. I’m especially not comfortable with fact that
       the defendant has admitted to the fact that he’s got—been diagnosed
       with some sort of mental health issues and we have no idea what
       those are, and so I would feel more comfortable proceeding in that
       way. . . .
              . . . But my inclination is right now that I don’t think that this
       defendant is competent to try his own case.

Like the district court, we have the benefit of three attempted or completed

competency examinations.2 After attempting the first competency evaluation, Dr.

Michael Huston3 wrote to the district court on June 6, 2016, alerting the court he

could not complete the competency examination because Bennett refused to

cooperate. Yet, Dr. Huston noted Bennett became increasingly paranoid as the


2 At no time in the proceedings did Bennett’s trial counsel request a competency
exam. Instead, in June 2016 at a pretrial conference, Bennett’s counsel noted:
              Your Honor, our office has not—well, from my interaction with
       Mr. Bennett, I do not believe he suffers from mental disorder that
       would not—that would qualify him—or classify him as being
       incompetent to stand trial. For that reason, our office has not
       requested an evaluation to determine competency.
              As the Court is aware, and the Court has made the record
       abundantly clear, that order was done at the—by the Court. The
       evaluation was ordered by the Court and not at our request.
3 Dr. Huston is a licensed psychologist at a counseling agency in central Iowa.
                                        4


interview progressed, and the psychiatrist recommended a transfer to a state

facility to conduct a competency examination at that setting.

      Then in September, Dr. Abraham Assad4 completed a competency

examination and concluded that Bennett was not competent to stand trial.

Specifically, Dr. Assad found that Bennett met criteria for schizophrenia with

current active symptoms that, along with psychotic symptoms and delusional

thinking, would influence his understanding of the legal process and his ability to

assist legal counsel.   Dr. Assad concluded, “I believe he is a candidate for

restoration.” The district court ordered inpatient treatment for Bennett, finding a

preponderance of the evidence showed Bennett “[wa]s suffering from a mental

disorder which prevent[ed] him from appreciating the charges, understanding the

proceedings or assisting effectively in his own defense.”       The order noted,

“Proceedings tolled until defendant is competent to stand trial. Report back to

court in 30 days and every sixty days thereafter re: mental disorder and whether

restored to competency.”

      Now under a restoration order, Bennett pursued treatment at IMCC in

January 2017. As a follow-up on Bennett’s status for trial, a third mental-health

provider weighed in on Bennett’s condition. On February 10, 2017, by way of a

letter, Dr. Gary Keller5 described Bennett’s condition to the judge. Dr. Keller

diagnosed Bennett with schizophrenia, personality disorder, alcohol use disorder,

and amphetamine use disorder. Because Bennett had previously been treated at



4 Dr. Assad is a staff psychiatrist at the Iowa Medical and Classification Center
(IMCC).
5 Dr. Keller is a treating psychiatrist at the IMCC.
                                         5


the hospital, the staff “was able to move rather quickly” with Bennett’s treatment.

Because of the previous association, Bennett “was able to assimilate the

restoration material rather quickly” and his “mental health symptoms were better

controlled as well.” Dr. Keller noted the restoration evaluation was completed and

the district court would receive the report “soon.” Dr. Keller also informed the

district court of Bennett’s transfer back to Polk County on February 9 “to continue

the next step in his court process.”

       Then on February 14, 2017, Dr. Arnold Andersen6 filed a report in the district

court.7 Dr. Andersen referenced the previous diagnoses related to Bennett but

found Bennett competent to stand trial using the standard of preponderance of

evidence to a reasonable degree of medical certainty. During the competency

evaluation in February, Dr. Andersen found Bennett able to understand the

charges against him and the consequences of those charges. Dr. Andersen

opined that there was no evidence Bennett could not follow the proceedings of a

trial because of any interference from his psychiatric diagnoses.

       On February 16, the court held an unreported pretrial conference. At that

conference, the district court scheduled a plea hearing for February 22.

       At the plea hearing, which took place as scheduled, Bennett pled guilty to

two counts of robbery in the second-degree. As part of the plea agreement, the

other charges were dismissed. In an order filed on the same date, the district court

confirmed Bennett was restored to competency at a February 16 competency


6 Dr. Andersen is a professor emeritus in the Department of Psychiatry at the
University of Iowa College of Medicine.
7 The report states it was based on an interview with Bennett that was conducted

on February 7.
                                         6


hearing and reinstated the criminal proceedings.        In April, the district court

sentenced Bennett under the terms agreed upon by the State and Bennett in the

plea agreement—two ten-year terms of incarceration to be served consecutively.

       In June 2019, Bennett applied for PCR. The PCR trial was held and later,

on June 16, 2020, the district court dismissed the PCR application. Bennett filed

a timely appeal.

       II.    Analysis.

       A. Standard of Review.

       PCR proceedings are normally reviewed for errors at law. Everett v. State,

789 N.W.2d 151, 155 (Iowa 2010). But if the underlying claim involves an alleged

constitutional violation, such as ineffective assistance of counsel, we review de

novo. Rhoades v. State, 848 N.W.2d 22, 26 (Iowa 2014).

       “Under the United States Constitution, the United States Supreme Court

has declared that the conviction of an incompetent defendant violates due

process.”    State v. Einfeldt, 914 N.W.2d 773, 778 (Iowa 2018).          “We have

emphasized that whether to hold a competency evaluation presents a legal

question.” Id. at 780. We review de novo whether the district court violated

Bennett’s due process right when it failed to hold a competency evaluation before

he pled guilty. See id. at 778.

       B. Competency Determination.

       Bennett asserts that on the day he returned to the district court to enter his

pleas of guilty, the district court’s first order of action had to be scheduling a
                                         7


competency hearing.8 Bennett highlights this failure by pointing to the State’s

request for a competency determination that evolved under Bennett’s theory

without the benefit of a hearing. At the plea hearing, the State said:

              I just remembered an issue we need to address. We actually
       should have addressed it last Thursday.
              Proceedings were stayed because Mr. Bennett was
       incompetent, and I think that just kind of slipped off all of our radar
       last Thursday when we entered a pretrial order without finding him
       competent.

To make the record “clear,” the following discussion occurred:

               THE COURT: So that the record is clear, there is a written
       report from the Department of Corrections dated February 7, 2017.
       This report was authored by Arnold E. Andersen, M.D., Department
       of Psychiatry at the University of Iowa College of Medicine, the
       summary of which is that the mental health physician found that Mr.
       Bennett was indeed competent to stand trial. That letter is of record
       already. So I appreciate the reminder, but I think the record is clear
       for us to proceed.
               STATE: I’m just concerned that we don’t actually have an
       order finding him competent. What I’m interpreting is that you’re
       finding him competent to proceed.
               THE COURT: There’s no question based upon that report that
       I find that he is competent.

The plea hearing continued with a full colloquy and Bennett’s pleas of guilt to the

two charges.

       A challenge to a defendant’s competency to enter a guilty plea is a

challenge to the adequacy of the guilty plea proceeding because the defendant’s

competency affects the knowing, voluntary, and intelligent nature of the guilty plea.

See State v. Lucas, 323 N.W.2d 228, 231 (Iowa 1982) (stating a claim that a


8 Following receipt of the June 2016 Dr. Huston report, the district court scheduled
a competency hearing and directed that Bennett to be evaluated at a state facility.
Then in a pretrial conference in September 2016, after receiving Dr. Assad’s
report, the district court confirmed on the record that Bennett was not competent
to stand trial and ordered the restoration treatment.
                                            8


competency hearing was required “goes to the very heart of the court’s

determination     that   the   plea   was   entered   voluntarily,   intelligently,   and

understandably”).

         An inquiry into competency involves several factors, including: “(1) the

defendant’s irrational behavior, (2) any demeanor at the trial [or a hearing] that

suggests a competency problem, and (3) any prior medical opinion on the

defendant’s competency to stand trial.” State v. Edwards, 507 N.W.2d 393, 395

(Iowa 1993) (citing Drope v. Missouri, 420 U.S. 162, 180 (1975)). To resolve any

question of mental competency, the district court must make an inquiry before

accepting a guilty plea. See State v. Boge, 252 N.W.2d 411, 414 (Iowa 1977).

The statutory process to determine competency requires these considerations and

steps:

         If at any stage of a criminal proceeding the defendant or the
         defendant’s attorney, upon application to the court, alleges specific
         facts showing that the defendant is suffering from a mental disorder
         which prevents the defendant from appreciating the charge,
         understanding the proceedings, or assisting effectively in the
         defense, the court shall suspend further proceedings and determine
         if probable cause exists to sustain the allegations. The applicant has
         the burden of establishing probable cause. The court may on its own
         motion schedule a hearing to determine probable cause if the
         defendant or defendant’s attorney has failed or refused to make an
         application under this section and the court finds that there are
         specific facts showing that a hearing should be held on that question.

Iowa Code § 812.3(1) (2019).           Because an earlier competency evaluation

determined Bennett not to be competent to stand trial, the State had the burden of

proving by a preponderance of the evidence that Bennett’s competency had been

restored. See State v. Veal, 930 N.W.2d 319, 338 (Iowa 2019). After a finding of

incompetency, the presumption of competency returns when a subsequent
                                          9


evaluation results in a medical opinion that the defendant’s competency is

restored. See State v. Snethen, 245 N.W.2d 308, 310 (Iowa 1976); State v.

Chatman, No.19-0856, 2020 WL 7021709, at *3 (Iowa Ct. App. Nov. 30, 2020).

       “[O]ur task is to examine the information before the trial court to determine

if at the relevant time an unresolved question of the defendant’s competency

reasonably appeared.” State v. Kempf, 282 N.W.2d 704, 707 (Iowa 1979). On our

de novo review, we find the district court appropriately resolved the question of

competency prior to accepting Bennett’s pleas of guilty. The district court had the

benefit of medical evidence on February 16, as district court reviewed Dr.

Andersen’s recent findings. “[U]sing the standard of preponderance of evidence

to a reasonable degree of medical certainty,” on February 14, Dr. Andersen found

Bennett’s competency to stand trial had been restored. Then Bennett attended

the February 16 pretrial conference. Although not reported, the order following

that proceeding provided:

       On February 16, 2017 the Defendant appeared in in person and with
       counsel before this Court for a hearing on the issue whether the
       defendant is competent to stand trial pursuant to Iowa Code Sections
       812.4 and 812.5. The State of Iowa appeared by counsel Tomas
       Rodriguez. The Court having heard the evidence and argument of
       counsel finds Defendant is competent to stand trial, as established
       by the psychiatric evaluation which is filed in this case under seal.
              IT IS THEREFORE ORDERED that the stay previously
       imposed in this case is lifted, and this criminal proceeding is
       reinstated.

The same district court judge observed Bennett both at the pretrial conference and

at the guilty plea proceeding. With that contact, the district court could consider if

it reasonably appeared Bennett was appreciating the charges and understood the

proceedings. After reviewing the guilty plea proceedings, we find nothing in the
                                         10


record signaling Bennett’s incompetence to stand trial. In sum, on our de novo

review, we find Bennett’s competency was restored and that his guilty pleas were

appropriately given and accepted by the district court.

       C. Ineffective Assistance of Counsel.

       Because the PCR themes centered on the issue of competency, we

address those concerns.      To succeed on an ineffective-assistance-of-counsel

claim, an applicant must show by a preponderance of the evidence that:

“(1) counsel failed to perform an essential duty; and (2) prejudice resulted.” State

v. Maxwell, 743 N.W.2d 185, 195 (Iowa 2008). With a plea of guilty, criminal

defendants who seek PCR must establish the pleas would not have been entered

but for the breach of duty by counsel. Castro v. State, 795 N.W.2d 789, 793 (Iowa

2011). The test for prejudice is if, but for counsel’s errors, Bennett would not have

pleaded guilty but would have insisted on going to trial. See Hill v. Lockhart, 474

U.S. 52, 59 (1985). During the PCR trial, Bennett raised several arguments related

to his competency. He continues these arguments in the appeal. Drilling down to

the alleged failure of trial counsel, Bennett complains his counsel should have

raised the issue of his incompetence before he pled guilty and asked the district

court to order a second competency opinion.

       In the ruling at the PCR stage, the district court rejected Bennett’s themes

and found “[b]ased on Dr. Andersen’s report and Bennett’s demeanor, the court

made the determination that Bennett was competent to enter a guilty plea.” The

PCR court found “[t]here is no evidence in the record to support the assertion that

Bennett’s competency restoration was unsuccessful and that a second opinion
                                         11


was necessary.”9 Because Bennett obtained a hearing on his competency just

days before the guilty plea was accepted and we agree with the finding of

competency, trial counsel had no duty to request yet another competency

evaluation or hearing. See State v. Carroll, 767 N.W.2d 638, 644 (Iowa 2009)

(“Only through a case-by-case analysis will a court be able to determine whether

counsel in a particular case breached a duty in advance of a guilty plea, and

whether any such breach rendered the defendant’s plea unintelligent or

involuntary.”). Trial counsel will not be found to have breached a duty for failing to

pursue a meritless issue. State v. Brothern, 832 N.W.2d 187, 192 (Iowa 2013).

The PCR court ruled that Bennett failed to meet his burden to show his trial

counsel’s representation was not within the normal range of competence. See

State v. Kress, 636 N.W.2d 12, 20 (Iowa 2001). We agree and affirm the dismissal

of the PCR application.

       III.   Conclusion.

       Because of the competency determination made shortly before the plea

proceeding, we find Bennett’s trial counsel was not ineffective for failing to

challenge the plea or raise issues of Bennett’s competency.

       AFFIRMED.




9 The PCR court reviewed the guilty plea transcript and confirmed it showed
Bennett understood the questions from the district court, answered the questions
appropriately, and never indicated he did not understand. The PCR court also
noted the district court fully reviewed all details of the plea agreement and Bennett
made no objection and, again, asked no questions.